Citation Nr: 1533813	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  04-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disorder, diagnosed as chronic lumbar strain superimposed on degenerative disc disease and disc fragment at L3-L4 and foraminal stenosis at L4-L5, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial increased rating for right sciatica, evaluated as noncompensable from December 13, 1996, to November 20, 2014, and as 20 percent disabling thereafter.

3.  Entitlement to an initial increased rating for a left shoulder joint disorder, diagnosed as chronic synovitis of the left (non dominant) acromioclavicular joint with rotator cuff impingement, tendonitis of the glenohumeral joint, status post Mumford procedure, and degenerative joint disease, evaluated as 10 percent disabling from December 13, 1996, to March 1, 1999, and as 20 percent disabling thereafter. 

4.  Entitlement to an initial increased rating for a residual surgical scar of the left shoulder, evaluated as noncompensably disabling from June 14, 1999, to May 19, 2003, and as 10 percent disabling thereafter. 

5.  Entitlement to an initial increased rating for a bilateral foot disorder, diagnosed as muscular strain of both feet superimposed on chronic pes planus with intermittent muscle cramps, evaluated as 10 percent disabling from December 13, 1996 to February 19, 2004, as 30 percent disabling from February 20, 2004, to November 20, 2014, and as 50 percent disabling thereafter.

6.  Entitlement to an initial increased rating for irritable bowel syndrome associated with PTSD (IBS), evaluated as 10 percent disabling from June 20, 2000, to November 6, 2014, and as 30 percent disabling thereafter. 

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a lung disorder, to include as secondary to GERD.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 20, 2003.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1978, with subsequent Reserve service through 1995, including verified active duty for training (ACDUTRA) from August 1983 to December 1983. 

This case has a long and complex procedural history, arising from multiple rating decisions of the Portland, Oregon, Department of Veterans Affairs Regional Office (RO).  In July 2013, the Board remanded the issues on appeal for additional development and adjudicative actions.  The case has been returned to the Board for further appellate review.

In an August 2013 rating decision, the AOJ effectuated the Board's grant of entitlement to service connection for a cervical spine disorder and assigned a 20 percent rating, effective August 31, 1999, and a 30 percent rating from May 9, 2008.  The Veteran submitted a timely Notice of Disagreement as to both the effective date assigned for the award of service connection and the evaluations assigned.  In an August 2014 rating decision, the AOJ denied reopening the claims of entitlement to service connection for (1) trigger finger of the left ring finger; (2) obstructive sleep apnea; (3) restless leg syndrome; and (4) gastroenteritis.  The Veteran filed a timely notice of disagreement.  In December 2014, the AOJ issued a Statement of the Case addressing all six of these issues.  In July 2015, the Veteran submitted a VA Form 9, Appeal to the Board, as to the claims involving obstructive sleep apnea and restless leg syndrome only.  These two issues have not been certified to the Board, and the Board will not take jurisdiction of them at this time.  As to the claims involving an increased rating for cervical spine disorder, an earlier effective date for the award of service connection for cervical spine disorder, and the denial to reopen claims for service connection for trigger finger and gastroenteritis, the Veteran has not perfected appeals, and thus these issues are not before the Board.

The issues of (1) entitlement to service connection for polyneuropathy of the upper and lower extremities; (2) entitlement to service connection for right and left ankle disabilities; and (3) entitlement to special monthly compensation based on the need for regular aid and attendance or on account of housebound have been raised by the record in February 3, 2015, June 8, 2015, and June 30, 2015, submissions from the Veteran, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for GERD and a lung disorder, to include as secondary to GERD, and entitlement to a TDIU prior to May 20, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 22, 2008, the service-connected lumbar spine disorder was not manifested by severe limitation of motion of the lumbar spine, marked limitation of forward bending in standing position, or limitation of flexion of 30 degrees or less. 

2.  As of April 22, 2008, the service-connected lumbar spine disorder has been manifested by severe limitation of motion of the lumbar spine, marked limitation of forward bending, and flexion of the lumbar spine to 30 degrees or less, but there is no competent evidence that the Veteran has ankylosis of the lumbar or thoracolumbar spine.

3.  From December 13, 1996, to November 20, 2014, the evidence supports a finding that the Veteran had mild incomplete paralysis of the sciatic nerve of the right lower extremity.

4.  As of November 21, 2014, sciatica of the right lower extremity has not been manifested by moderately severe incomplete paralysis of the sciatic nerve.

5.  Prior to March 2, 1999, left shoulder joint disorder was not manifested by limitation of motion of the arm to shoulder level or midway between the side and shoulder level.

6.  As of March 2, 1999, left shoulder joint disorder was not manifested by limitation of motion of the arm to 25 degrees or less from the side.

7.  Prior to May 20, 2003, residual left shoulder scar was not poorly nourished with repeated ulceration, tender and painful on objective demonstration, unstable, nor did it limit the part affected separate from the limitation of motion due to the joint.  

8.  As of May 20, 2003, the residual left shoulder scar is at the maximum evaluation for a symptomatic scar.  

9.  Prior to October 29, 2001, bilateral foot disorder was not manifested by severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  

10.  Between October 29, 2001, and November 20, 2014, bilateral foot disorder was manifested by severe bilateral pes planus with objective evidence of pain on manipulation and characteristic callosities but was not manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances.

11.  As of November 21, 2014, bilateral foot disorder is at the maximum rating for bilateral pes planus, and the symptoms the Veteran experiences are contemplated by the rating criteria.  

12.  Prior to November 7, 2014, IBS was not manifested by severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

13.  As of November 7, 2014, IBS is at the maximum rating for irritable colon syndrome, and the symptoms the Veteran experiences are contemplated by the rating criteria.


CONCLUSIONS OF LAW

1.  For the rating period prior to April 22, 2008, the Veteran's lumbar spine disorder has not met the criteria for a disability evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5237-5242 (2014).

2.  For the rating period since April 22, 2008, the Veteran's lumbar spine disorder has met the criteria for a disability evaluation of 40 percent, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5237-5242 (2014).

3.  For the rating period from December 13, 1996, to November 20, 2014, the Veteran's sciatica of the right lower extremity has met the criteria for an initial 10 percent disability evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2014).

4.  For the rating period since November 21, 2014, the Veteran's sciatica of the right lower extremity has not met the criteria for an initial disability evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2014).

5.  For the rating period prior to March 2, 1999, the Veteran's left shoulder joint disorder has not met the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).

6.  For the rating period since March 2, 1999, the Veteran's left shoulder joint disorder has not met the criteria for an initial evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).

7.  For the rating period prior to May 20, 2003, the Veteran's residual scar on the left shoulder has not met the criteria for an initial compensable rating.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.7, 4.31, 4.118, Diagnostic Code 7803, 7804, 7805 (2001, 2002, 2014).

8.  For the rating period since May 20, 2003, the Veteran's residual scar on the left shoulder has not met the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001, 2002, 2014).

9.  For the rating period prior to October 29, 2001, the Veteran's bilateral foot disorder has not met the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).

10.  For the rating period between October 29, 2001, and November 20, 2014, the Veteran's bilateral foot disorder has met the criteria for an initial evaluation of 30 percent, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).

11.  For the rating period as of November 21, 2014, the Veteran's bilateral foot disorder has not met the criteria for an initial evaluation in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).

12.  For the rating period prior to November 7, 2014, the Veteran's IBS has not met the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).

13.  For the rating period as of November 7, 2014, the Veteran's IBS has not met the criteria for an initial evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In June 2005, the Veteran received notice of the evidence necessary to substantiate his claim for an increased rating involving his lumbar spine disorder.  As to the other five issues being decided, they are downstream issues following the grant of service connection for sciatica of right lower extremity, left shoulder joint disorder, residual scar on the left shoulder, bilateral foot disorder, and IBS, wherein the Veteran disagreed with the evaluations assigned for each of these disabilities.  The evaluations assigned predated the enactment of the VCAA on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Significantly, however, the record reflects that the Veteran was subsequently provided with a VCAA notice letter, dated in July 2001.  That notice letter informed the Veteran of the evidence needed to substantiate his claims for increased ratings, while outlining his responsibilities, and those of VA, in obtaining evidence.  A subsequent March 2006 letter provided additional notice of those VCAA criteria with respect to both the aforementioned issues.  The March 2006 notice letter also described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  Therefore, the July 2001 and March 2006 letters collectively satisfied not only the original VCAA notice requirements but also the heightened requirements set forth in Dingess.  

VA's duty to assist has been met with respect to the claims being decided herein.  In July 2013, the Board remanded these claims for additional development and adjudicative action, to include attempting to obtain the Veteran's Social Security Administration (SSA) records again, private treatment records, and VA treatment records and providing the Veteran with VA examinations.  VA had attempted to obtain the Veteran's SSA records in 2010 and was unable to obtain them.  In November 2013, the AOJ requested the SSA records again and received a negative response.  In September 2014, the AOJ informed the Veteran of its inability to obtain the records, laid out the steps it took in attempting to obtain them, and informed the Veteran that he could submit any other SSA records he had in his possession.  That same month, the Veteran wrote to the AOJ and stated that he agreed that the records were not obtainable.  The Board finds the duty to assist in attempting to obtain SSA records has been met.  38 C.F.R. §§ 3.159(c)(2), (e) (2014).

The Board asked the Veteran to provide VA with permission to obtain relevant private treatment records from Dr. K., Dr. F., Dr. H., Dr. S., and Dr. C.  In December 2013, the Veteran informed the AOJ that he would not submit a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Drs. K., H., or C.  His reason for not providing VA with permission for Drs. K. and H. was that he was no longer receiving treatment from these two medical professionals.  The Board had requested permission to obtain these records because it was aware that both medical professionals had treated the Veteran during the appeal period, which covers a significant amount of time (some evaluations pending as of 1996), which was not limited to the time period contemporaneously to the July 2013 remand.  The Veteran stated that the Dr. K. had moved her office, which was no longer convenient for him.  On that note, while the Veteran stated that he was no longer receiving treatment from Dr. K., private medical records, dated in November 2014 and May 2015 (from two, different physicians' offices), show a notation that the Veteran's primary care physician is Dr. K.  This is inconsistent with the Veteran's December 2013 report that he was no longer receiving treatment from Dr. K.  Regardless, the Veteran has chosen not to give VA permission to obtain Drs. K. and H.'s records.  The Veteran also stated he would not give permission to obtain Dr. C.'s records because he has already submitted these records, which includes letters written by Dr. C. in 2008.  The Board finds no reason to remand these claims again when the Veteran has informed VA that he will not give VA permission to obtain these records.  VA is obligated only to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1) (2014).  The Veteran's failure to cooperate with obtaining evidence that the Board deems is relevant is unfortunate.

The Veteran provided VA with permission to obtain Dr. F.'s records.  There are two Dr. F's, one is a pulmonologist, and the other is a neurologist.  These records have been associated with the claims file.  

As to VA treatment records, the AOJ obtained the most recent VA treatment records and they are included in the Veteran's claims file.  Lastly, VA provided the Veteran with multiple VA examinations in connection with his claims for increased compensation benefits.  These examinations are thorough and detailed, and the Board finds that with respect to the claims for increase, these examinations are adequate to evaluate the service-connected disabilities.  While the Veteran has alleged that these examinations were not properly done, the Board disagrees.  The examiners addressed the medical history and reported clinical findings that are thorough and address the symptoms needed for the Board to evaluate the level of severity of the service-connected disabilities.  There has been substantial compliance with the July 2013 remand directives.  

The Veteran was provided an opportunity to set forth his contentions during 
September 2006 and September 2012 Board hearings.  The September 2012 hearing was before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the September 2012 hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the requirements for obtaining higher ratings, and sought to identify any further development that was required to help substantiate the claims.  Moreover, the Board remanded the claim in July 2013 to seek further development based, in part, on testimony provided at the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Since the last Supplement Statement of the Case was issued in January 2015, the Veteran has submitted additional records.  Some are duplicative of evidence that was previously of record, and thus no waiver for the Board to consider this evidence is warranted.  In June 2015, the Veteran submitted May 2015 private medical records pertaining to his left shoulder, and the Veteran's representative has provided a waiver so that the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the claims on appeal.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Claims for Increase

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran relies on his own statements for the service-connected disabilities at issue here.  A review of the record, however, raises concerns regarding the reliability and accuracy of the Veteran's statements in support of his claims.  The Board must therefore first address the Veteran's credibility before turning to the underlying merits of his claims.

The record reflects that several medical professionals, who have examined the Veteran in a medical setting, have made findings questioning the credibility of the Veteran's medical complaints.  For example, in an October 2001 comprehensive orthopedic examination, Dr. O. noted that the Veteran had pain behaviors, which were "prominent with very dramatic pain responses."  He stated that when he palpated the Veteran's neck and back, the Veteran winced, moaned, and occasionally jerked, but when he palpated this same area while the Veteran was distracted, there was no response.  Dr. O. made similar findings regarding pain in the shoulder area.  He stated that the Veteran's effort during the examination was questionable and concluded that the examination was limited by overt pain behaviors.  Similarly, in an August 2002 private record, Dr. W. wrote that the Veteran "clearly appears to have chronic pain behaviors that are well documented in his records" and pointed to the clinical findings made by Dr. O. in the October 2001 private record.

Additionally, in 2001 treatment records from the Vet Center, a social worker made the following observations from June 2001 to December 2001: (1) "[The Veteran] appears more motivated to get increased [service-connected] rating than therapy.  He appears to feel he should be taken care [of] because it would be easier for him;" (2) "[The Veteran] appears to say and do what is needed to get his claim approved and increased;" (3)"Claims appear to be more important than treatment;" and (4) "[The Veteran] appears to be here only for support for his claim."  The social worker's observations documented a pattern over a six-month period of conversations with the Veteran.  

The social worker's impressions were very similar to that of a VA medical professional two years later.  Specifically, in 2003, the Veteran's treating psychiatrist was leaving VA at that time, and the Veteran was being seen by a psychiatric mental health nurse, who would be taking over his treatment for PTSD.  She noted that she attempted to focus the appointment on the Veteran's present symptoms and his medication effects.  However, she stated that her efforts were rebuffed with additional details of the 1976 in-service axe incident (the stressor upon which his PTSD is based) and comments about his shoulder pain.  She described the Veteran as having "his own agenda about this appointment."  Two months later, she wrote that the Veteran was "invested in convincing me of [his] high degree of disability" and that he focused on this subject matter during the appointment.  

Medical professionals are trained to diagnose medical issues and recommend treatment.  Here, three, different medical professionals each questioned the Veteran's credibility after listening to his specific complaints.  The Board cannot overlook these findings.

Further, in the SSA records that the Veteran submitted, it shows that an Administrative Law Judge (ALJ) had questioned the Veteran's credibility based upon the record before SSA.  The Veteran appealed his SSA disability denial to the Federal District Court for the District of Oregon, and the judge ruled that the ALJ's finding that the Veteran's statements lacked credibility was "reasonable based on substantial evidence."  See February 2008 Opinion and Order at 7.  The judge added, "As should be clear by now, I do not find any merit to [the Veteran]'s argument that the ALJ wrongly rejected his credibility."  Id. at 7-8.  This judicial finding regarding the Veteran's credibility in an analogous situation for federal benefits, where the Veteran is claiming disability benefits for the same disabilities for which he is service connected, likewise, cannot be overlooked.  

In light of the above, the Board has serious concerns regarding the Veteran's credibility, and, in particular, his statements made in support of his claims.  The Board will therefore evaluate the service-connected disabilities based upon the more objective clinical findings made by medical professionals versus the Veteran's allegations of the severity of his symptoms.

A.  Lumbar spine disorder

The Veteran filed his claim for increase in May 2003 for the lumbar spine disorder.  The service-connected disability has been rated as 20 percent disabling throughout the appeal.  During the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See Schedule of Rating Disabilities: The Spine, 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where a law or regulation governing a claim is changed while a claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The Board will therefore evaluate the Veteran's service-connected lumbar spine disorder under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014).

During the appeal, the AOJ has both considered and notified the Veteran of both the old and the new versions of the relevant criteria.  The following decision results in no prejudice to the Veteran in terms of any lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service-connected lumbar spine disorder has been evaluated as 20 percent disabling under both the old criteria of DC 5295, and the new criteria of DC 5237-5242.  For reasons explained in greater detail below, the Veteran's service-connected lumbar spine disorder may also be rated under the old diagnostic criteria of DCs 5292 and 5293, which pertain to limitation of motion of the lumbar spine, and intervertebral disc syndrome, respectively.

Prior to September 26, 2003, a 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Words such as "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

At the time the Veteran filed his claim for service connection for a low back disability, intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).  This regulation was slightly revised in September 2003 to change the number of the DC to 5243.  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome).  See 68 Fed. Reg. 51454.  The code for intervertebral disc syndrome (DC 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2014).  The September 2003 regulatory revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2014) as well as Note (2) to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

Although the criteria under DC 5292 (addressing limitation of the motion of the lumbar spine) were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.

The Veteran has been diagnosed with degenerative disc disease; however, there is insufficient evidence upon which to determine the length of incapacitating episodes.  The Veteran has not presented evidence of being prescribed bedrest, and there are records from the Veteran's chiropractor (which are silent for a prescription of bedrest).  The only time a medical professional addressed the length of incapacitating episodes was in the November 2014 VA examination report, and the examiner's description of incapacitating episodes would fall under the 10 percent rating under DC 5243.  Thus, evaluating the Veteran's disability under DC 5293/5243 would not assist the Veteran in obtaining a higher rating.

After carefully reviewing the credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disorder met the criteria for a 40 percent rating prior to April 22, 2008 under the former DCs 5292 and 5295 and the amended DC 5237-5242.  For example, on VA examination in September 2003, the examiner stated that the Veteran had 65 degrees of forward flexion, at which point pain was produced.  The Veteran also had 20 degrees of extension, 30 degrees of bilateral flexion, and 15 degrees of bilateral rotation.  The examiner estimated that the Veteran would lose 10 degrees of flexion during a flare-up.  The examiner noted that the Veteran was able to forward flex while sitting in the chair to tie his shoes.  The Veteran's combined range of motion was 175 degrees, which is 73 percent of what is considered normal for the combined range of motion of the thoracolumbar spine.  The Board believes that this level of limitation of motion would not be considered severe under former DC 5292.  The clinical findings made in this examination report do not necessarily correlate with the criteria described in DC 5295, but flexion to 65 degrees is 72 percent of full flexion and would not be indicative of marked limitation of forward bending.  The 65 degrees of flexion also do not meet the criteria for a 40 percent rating under DC 5237-5242.  

On VA examination in July 2005, the Veteran was able to flex to 50 degrees, extend to 10 degrees, bilateral flex to 25 degrees, and bilateral rotate to 55 degrees, which were all painful.  While the examiner reported that the Veteran's rotation was to 55 degrees, the current criteria indicate that that maximum rotation is 30 degrees.  Thus, applying the maximum of 30 degrees to the Veteran's July 2005 bilateral rotation, the Veteran's combined range of motion was 170 degrees, which is 71 percent of what is considered the normal combined range of motion.  Two months later in September 2005, a VA examiner wrote that the Veteran could forward flex to 70 degrees, extend to 10 degrees, and bilateral bend to 20 degrees.  The examiner did not report rotation, and therefore the combined range of motion cannot be determined.  The 70 degrees of flexion is 78 percent of what is normal flexion.  The Board finds that these ranges of motion and the combined range of motion do not establish severe limitation of motion of the lumbar spine, marked limitation of forward bending, or flexion to less than 30 degrees to warrant 40 percent ratings under DC 5292, 5295, or 5237-5242 for the same reasons it explained in the above paragraph.  

The Board is aware of the January 2005 private medical record, which shows the Veteran had flexion to 25 degrees, which range of motion falls under the 40 percent rating; however, it finds that such limitation was a temporary exacerbation, as six and eight months later, the Veteran's flexion was to 50 and 70 degrees, respectively.  Additionally, the 20 percent rating contemplates exacerbations.  See 38 C.F.R. § 4.1 (2014) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  The Board finds that the preponderance of the evidence prior to April 22, 2008, is against a finding that the Veteran's lumbar spine disorder met the criteria for the 40 percent rating.

However, in an April 22, 2008, private record, the examiner wrote that the Veteran's flexion was to 25 degrees, and that he had muscle spasms.  A May 2008 VA examination report shows that the examiner reported that the Veteran's flexion was to 30 degrees.  At the time of the November 2014 VA examination, the Veteran had flexion to 65 degrees, but the examiner noted that pain began at 30 degrees.  Such clinical findings establish that the Veteran's flexion was approximately 28 percent of full flexion, which the Board finds would be indicative of both severe limitation of motion of the lumbar spine under DC 5292 and marked limitation of forward bending in a standing position under DC 5295.  The 25 degrees of flexion also meets the amended criteria of a 40 percent rating.  Therefore, a 40 percent rating is granted as of April 22, 2008.  The 40 percent rating is the maximum rating for limitation of motion of the lumbar spine under all the applicable DCs.  The only means to get a higher rating is for the Veteran's lumbar spine or thoracolumbar spine to be ankylosed, and there is competent evidence that the Veteran does not have ankylosis of the lumbar/thoracolumbar spine.  Therefore a 50 percent rating is not warranted under any applicable DC.  

The Board has also considered the Veteran's functional loss due to flare-ups, pain, weakness, fatigability, incoordination, and pain on movement in accordance with the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2014).  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 (2014) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.   38 C.F.R. § 4.40 (2014).  The provisions of 38 C.F.R. § 4.45 (2014) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).
 
The Board notes that once the Veteran meets the criteria for the highest rating under limitation of motion, these provisions do not apply.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Thus, considering any functional loss due to pain, weakness, fatigability, incoordination, and pain on movement under 38 C.F.R. §§ 4.40 and 4.45 (2014) prior to April 22, 2008, the Board finds that the Veteran does not meet the criteria for a 40 percent rating.  Examiners did not provide repetitive testing in the examination reports of 2003 and 2005 and the VA treatment record in 2005; however, the examiners all noted that the Veteran had 5/5 muscle strength in the lower extremities, which is evidence against significant weakness.  In the July 2005 VA examination report, the examiner noted that the Veteran would have flare-ups approximately four times a month, which are contemplated by the 20 percent rating.  See 38 C.F.R. § 4.1 (2014).

The Board has also considered the Veteran and his wife's and sister's statements regarding the severity of the Veteran's back pain.  They both describe limitations that the Veteran experiences regarding his back pain.  For example, the Veteran's wife has stated that the Veteran is unable to do work around the house because of his back pain.  The Veteran's sister provided similar statements.  Because of the credibility determination laid out above, the Board has chosen to give the most probative value to the medical professionals' assessments of the Veteran's service-connected lumbar spine disorder.  

In determining that a staged rating is warranted for the lumbar spine disorder, the Board has applied the holding in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that Board must consider assigning staged evaluations "when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different [evaluations]").  The Board has explained why it finds that there are two, distinct time periods where the Veteran's back was 20 percent disabling and 40 percent disabling.  

In sum, the Board has granted the Veteran an increased rating for the lumbar spine disorder during part of the appeal period.  The Board considered the benefit-of-the-doubt doctrine for the period prior to April 2008, but as the preponderance of the evidence is against that part of the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-57.

B. Right sciatica

The AOJ granted a separate rating for right sciatica as of the same date that it awarded service connection for the lumbar spine disorder and assigned a noncompensable rating as of December 31, 1996, and a 20 percent rating as of November 21, 2014.

As noted above, the criteria for evaluating diseases and injuries of the spine were amended in 2002 and again in 2003.  The amendment in 2003 provides that when evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  This specific provision was not explicitly stated prior to the 2003 amendment; however, it has always been VA's policy to provide separate evaluations for a service-connected disability that affects more than one body system, as long as the same manifestation is not being evaluated under different DCs.  See 38 C.F.R. § 4.14 (2014).  Thus, the 2003 amendment did not provide a new provision, but rather laid out VA's policy of separately evaluating a service-connected disability that affects different body systems.

Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling and that moderate incomplete paralysis is rated as 20 percent disabling.  38 C.F.R. § 4.124a, DC 8520 (2014).  Moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis is rated as 80 percent disabling, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened.

After carefully reviewing the credible evidence of record, the Board finds that the evidence supports the grant of an initial evaluation of 10 percent for sciatica in the right lower extremity from December 13, 1996, to November 20, 2014.  During this period, there is both positive and negative evidence by medical professionals that establishes neurological symptoms in the right lower extremity as being due to the lumbar spine disorder.  For example, in a June 1997 VA examination report, the examiner stated that sensory examination was 3+/5 in the L5 distribution over the right upper leg (but the lower part of the leg was 5+/5).  Upon VA examination in September 2005, the examiner noted that sensation to light touch was decreased on the right anterior thigh, as well as the entire right lower leg.  

However, an April 1998 VA examination report shows that reflexes were normal at the knees and ankles.  At that time, the Veteran reported occasional pain and numbness.  An October 1999 VA examination report shows that sensory examination was 5/5.  An August 2002 private record shows that the examiner determined the Veteran did not have "true neuropathic signs" relating to the low back.  The Veteran underwent a private nerve conduction study in 2005, and while there was evidence "suggestive of neuropathy," the examiner wrote he did not believe that it was related to the abnormalities on the Veteran's MRI of the lumbar spine.  A VA examiner reached the same conclusion in September 2005.  The examiner had an opportunity to examine the January 2004 nerve conduction study results and stated that such record "does not suggest radiculopathy or spinal stenosis."  In a December 2005 VA treatment record, the examiner stated that the Veteran had "inconsistent areas of sensory loss," which made it "difficult to know what to get out of the sensory exam."  In an April 2008 statement from the Veteran's chiropractor, he stated that sensory examination was normal to pinwheel testing.  Upon VA examination in May 2008, the examiner stated there was no focal muscle or sensory deficits in the lower extremities.  

The Board has resolved reasonable doubt in the Veteran's favor in granting an initial evaluation of 10 percent from December 13, 1996, to November 20, 2014.  The Board finds that these records establish that the Veteran's incomplete paralysis in the right lower extremity is no more than mildly disabling during this time period, particularly when multiple examiners have made findings that the Veteran does not have a sensory deficit in the right lower extremity.  If the Veteran's sensory deficit was moderately disabling, the Board finds that it would be unlikely that multiple examiners would have found no sensory deficit during this time period.  In other words, if the Veteran's sciatica in the right lower extremity was more than mild, more medical professionals would have found sensory deficits during this time period.  Without credible evidence of a moderate incomplete paralysis of the right lower extremity, the Board finds the preponderance of the evidence is against an initial evaluation in excess of 10 percent prior to November 21, 2014.

As to the period beginning November 21, 2014, the Board finds the preponderance of the evidence is against a finding that the Veteran has moderately severe incomplete paralysis of the right sciatic nerve.  In the examination report, the examiner made very specific clinical findings regarding the severity of the Veteran's sensory deficit in the right lower extremity and determined that the Veteran's incomplete paralysis was moderately disabling.  There is no competent and credible evidence that the Veteran's sensory deficit in the right lower extremity is any more than moderately disabling.  At the time of the November 2014 examination, the Veteran had full strength in the right lower extremity and no atrophy.  

In sum, the Board has granted the Veteran an increased rating for sciatica of the right lower extremity from the date the AOJ granted service connection, December 13, 1996, to the day before the November 2014 VA examination.  To the extent that the Board denied an evaluation in excess of 10 percent and 20 percent during the applicable periods, it considered the benefit-of-the-doubt doctrine for the period prior to April 2008, but as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-57.

The Board notes that a separate rating for radiculopathy in the left lower extremity as being part of the lumbar spine disorder is not warranted for two reasons.  First, when medical professionals were making findings that there was a sensory deficit in the lower extremity, it was limited to the right lower extremity, which includes the November 2014 VA examination report.  For example, in the June 1997 VA examination report, the examiner noted that sensory examination was 3+/5 in the right upper leg, but was 5+/5 "in the remainder of the examination."  In the September 2005 VA examination report, the examiner stated that sensation to light touch was decreased on the right anterior thigh, but that the rest of the sensation examination was normal.  In the November 2014 VA examination report, the examiner made specific clinical findings that there was no neurological impairment in the left lower extremity.  

Second, while the January 2005 nerve conduction study was suggestive of neuropathy, the neurologist made a specific finding that he did not believe that it was related to the abnormalities on the Veteran's MRI of the lumbar spine.  A VA examiner reached the same conclusion in September 2005.  The examiner had an opportunity to examine the January 2004 nerve conduction study results and stated that such record "does not suggest radiculopathy or spinal stenosis."  Thus, there is competent evidence that the Veteran does not have radiculopathy in the left lower extremity due to the service-connected lumbar spine disorder.  For these reasons, the preponderance of the evidence is against the award of a separate neurological rating in the left lower extremity. 

C. 
Left shoulder joint disorder

The Veteran's service-connected left shoulder joint disorder has been rated as 10 percent disabling from December 13, 1996 and at 20 percent disabling from March 2, 1999.  The Veteran has been in receipt of a temporary total rating following two surgeries that he underwent on his left shoulder in June 1999 and January 2005.  The two periods where the Veteran's disability is rated as 100 percent disabling are not for consideration, as the 100 percent rating is the maximum rating.  These two periods are from June 14, 1999, to September 30, 1999, and from January 14, 2005, to July 31, 2005.

The AOJ has characterized the Veteran's disability as chronic synovitis.  Synovitis falls under DC 5020 and is to be rated on limitation of motion of affected parts as degenerative arthritis.  See 38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71, DC 5003 (2014).  The shoulder joint is considered a major joint.  38 C.F.R. § 4.45(f) (2014).

Normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I (2014).  Here, the record shows that the Veteran is right handed; therefore, his left shoulder is considered his minor upper extremity.  

Under Diagnostic Code 5201, a rating of 20 percent is assigned for limitation of motion at both shoulder level and midway between the side and shoulder level for the minor upper extremity.  A 30 percent rating is assigned for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Based on a review of the evidence, there are no other DCs applicable to the Veteran's left shoulder joint disorder.  For example, there is no evidence of ankylosis (DC 5200), humerus impairment (DC 5202), or impairment of the clavicle or scapula (DC 5203).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left shoulder joint disability is more than 10 percent disabling prior to March 2, 1999, or is more than 20 percent disabling as of March 2, 1999.  Prior to March 1999, the Veteran was able to raise his left arm above shoulder level.  For example, at the June 1997 VA examination, he was able to abduct his left arm to 180 degrees with pain.  There was no atrophy in the left upper extremity.  At the April 1998 VA examination, the Veteran had 120 degrees of abduction and 160 degrees of forward elevation.  Both of these examination reports show that the Veteran had motion above shoulder level.  Shoulder level is 90 degrees.  Thus, the clinical findings do not support a finding that the Veteran's limitation of motion was to shoulder level to warrant a 20 percent rating.

From March 1999, the evidence does not support a finding that the Veteran has limitation of motion to 25 degrees or less from his side.  For example, in a March 1999 VA treatment record, the examiner noted the Veteran was unable to abduct beyond 45 degrees.  In a May 1999 VA treatment record, it shows the Veteran's abduction was to 100 degrees and forward flexion was to 90 degrees.  He underwent surgery in June 1999.  By October 1999, the Veteran reported that the severe pain he had experienced before the surgery had improved.  The examiner noted that there was symmetry between the two shoulders, and there was no muscle atrophy in the left upper extremity.  In February 2000, the Veteran was able to abduct and forward flex to 90 degrees.  The shoulders were again noted to be symmetric without muscle wasting.  The examiner concluded that the Veteran was "doing well after his procedure."  At a December 2000 VA examination, the examiner noted that the Veteran had 3/4 of an inch of atrophy in the left upper extremity.  At an October 2001 hearing at the AOJ, the Veteran reported he could lift his shoulder to shoulder level, although he argued he should be given a 30 or 40 percent rating.  An October 2001 private record shows that the examiner noted that the Veteran's reaching was limited to shoulder level with both abduction and forward flexion.  He noted there was no deltoid or other shoulder girdle atrophy, and that the circumference around the biceps and triceps of both upper extremities was the same.  Left upper extremity strength was 5-/5.  While this examiner noted that the examination was limited by overt pain behaviors, he found the Veteran's allegations of limitations regarding lifting were reasonable.  An August 2002 private record shows that the Veteran could not lift his left arm above 90 degrees.  

At a September 2003 VA examination, the Veteran was able to abduct to 75 degrees.  The measurements of the biceps and forearms were the same, bilaterally, and the left upper extremity was 5/5 without weakness or atrophy.  The examiner estimated that the Veteran would lose 20 degrees of motion during a flare-up, which would be approximately 55 degrees of abduction.  A February 2004 private record shows that the Veteran was able to forward flex to 80 degrees, actively.  A July 2005 VA treatment record (the Veteran was in receipt of a temporary 100 percent rating at this time) shows that the examiner wrote, "[The Veteran] is doing well and has no complaints."  Flexion was to 160 degrees.  At a May 2008 VA examination, the Veteran had 110 degrees of abduction and 140 degrees of forward flexion, although there was pain beyond 70 degrees with both abduction and forward flexion.  He had 4/5 strength with some tenderness.  At the November 2014 VA examination, the Veteran was able to flex to 90 degrees and to 75 degrees with repetitive use.  Abduction was to 75 degrees and 60 degrees after repetitive use.  The examiner described the Veteran's strength as 4/5 in forward flexion and abduction, and stated there was no muscle atrophy.  

The preponderance of the evidence is against a finding that after March 1999, the Veteran could only move his arm to 25 degrees or less.  Rather, the worst the Veteran's limitation from the side was to 45 degrees.  The lack of atrophy in the left upper extremity after two surgeries indicates that the Veteran is using his left upper extremity regularly.

The Board has also considered the Veteran's functional loss due to flare-ups, pain, weakness, fatigability, incoordination, and pain on movement in accordance with the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2014).  See DeLuca, 8 Vet. App. 202. 

The provisions of 38 C.F.R. § 4.40 (2014) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.   38 C.F.R. § 4.40 (2014).  The provisions of 38 C.F.R. § 4.45 (2014) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).
 
Thus, considering any functional loss due to pain, weakness, fatigability, incoordination, and pain on movement under 38 C.F.R. §§ 4.40 and 4.45 (2014), the Board finds that the Veteran does not meet the criteria for higher ratings than currently assigned.  Examiners did not provide repetitive testing in many of the VA examinations; however, they did report whether there was atrophy in the left upper extremity and strength testing.  There have been findings of atrophy during the appeal period, while at the same time, there are findings that the Veteran has no atrophy.  The Veteran's limitation of motion has not been close to 25 degrees from the side.  Again, the worst his abduction has been was to 45 degrees, and that was on one occasion.  The worst his strength has been is 4/5.  

The Board considered the benefit-of-the-doubt doctrine for the entire appeal period, but as the preponderance of the evidence is against that part of the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-57.

D. Residual surgical scar of the left shoulder

The criteria for rating skin diseases (which includes scars) were amended in August 2002 and again in October 2008, which is during the appeal period.  The Board will apply the criteria in effect prior to 2002 during the entire appeal period.  It will apply the amended criteria as of August 2002 and October 2008, respectfully.  See Kuzma, 341 F.3d 1327.

Under the criteria in effect prior to 2002, a 10 percent evaluation was warranted for a superficial scar which was poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  A 10 percent evaluation was also warranted for a superficial scar which was tender and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  A scar could also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2001).

Under the criteria in effect beginning in 2002, a 10 percent evaluation was warranted for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1) (2002).  A 10 percent evaluation was warranted for superficial scars which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2009). Finally, a scar may be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2002).

The October 2008 revisions apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 C.F.R. § 3.400, etc.  73 Fed. Reg. 54708 (September 23, 2008).

Here, the Veteran and has not specifically requested consideration under the 2008 provisions.  However, the Board also notes that the purpose for adding these provisions was "to ensure that veterans . . . are compensated as fully as possible for their wounds."  See 73 Fed. Reg. 428 (January 3, 2008).  VA has clearly stated that its intent behind applying the revised criteria irrespective of whether the condition has worsened is to ensure veterans receive the best rating possible.  Thus, it would be inconsistent with the stated intent of the 2008 amendments to restrict a veteran to consideration of only the pre-October 23, 2008 versions of the schedular criteria.  The Board finds Kuzma to be the controlling law in this case.  Therefore, the Board will consider the Veteran's claim under all three criteria in order to ascertain which version would result in the highest rating.

Under the criteria in effect beginning in October 2008, one or two scars that are unstable or painful warrant a 10 percent evaluation.  38 C.F.R. § 4.118 7804 (2014). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Initially, the Board notes that under the 2002 and 2008 criteria, DCs 7801 and 7802 provide for ratings for scars not of the head, face, or neck.  DC 7801 would not apply to the Veteran's scar because under both the 2002 and 2008 criteria, it contemplates a scar that his deep and nonlinear.  The scar from the left shoulder surgeries is not deep and nonlinear.  As to DC 7802, which contemplates scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent in area or areas of 144 squares inches (929 square centimeters) or greater.  This criteria did not change as of October 2008; however, the Veteran's scar is 10 centimeters long and less than 1 centimeter wide, which is too small to be evaluated under this Diagnostic Code.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for the residual scar prior to May 20, 2003.  The Veteran has not alleged that the scar has been poorly nourished with repeated ulceration, unstable, or that it has limited the movement in his shoulder (he attributes the limited motion in the left arm to the shoulder joint disorder).  The Veteran has alleged that the scar has been painful since 1999.  Prior to May 2003, there is a lack of credible evidence that the Veteran's scar on the left shoulder was painful.  For example, in a July 1999 VA treatment record, the examiner noted that the incision was well healed.  While the examiner did not explicitly write that it was "not painful," the Board finds that it is reasonable to conclude that if the incision was painful, the examiner would have written that fact in the treatment record.  The Veteran was seen regularly following the June 1999 surgery, to include undergoing physical therapy, and examiners, while providing clinical findings related to the left shoulder, were not reporting that the scar was tender and/or painful.  Upon VA examination in October 1999, the examiner noted the Veteran had a 10-centimeter scar over the left shoulder.  He added, "The shoulder is tender globally on palpation."  The Veteran has alleged that such statement is indicative of a painful scar.  The Board disagrees, as the examiner made a finding that the pain was "global[]," which he wrote right after noting the scar.  If the scar was tender, the examiner would likely have specifically stated that the scar was tender versus the global area of the shoulder.  Accordingly, the preponderance of the evidence prior to May 2003 is against a finding that the Veteran had a tender or painful scar as a result of the 1999 surgery.  The Veteran's allegations of a painful scar are accorded little probative value for the reasons laid out above.

In a February 2004 private record, the examiner noted the scar and stated that the Veteran was "somewhat tender over this."  A July 2005 VA treatment record noted that the Veteran was six weeks status post left shoulder arthroscopic subacromial decompression.  The examiner stated that the incision was well healed and that the Veteran was "doing well and has no complaints."  A May 2008 VA examination report shows that the examiner noted that the Veteran's incision was well healed.  She stated that there was some tenderness over the lateral aspect of the shoulder.  Lastly, in the November 2014 VA examination report, when the examiner was asked if the scar is painful or unstable or had a total area equal to or greater than 39 square cm (6 square inches), and the examiner checked "No."  As of May 2003, the Veteran is at the maximum rating for one symptomatic scar.  And thus, a higher rating is not available.

There has been no competent and credible evidence that the scar has limited the Veteran's shoulder motion separate from the limited motion he has as a result of the shoulder joint.  Thus, an evaluation under the DCs that address limitation of motion due to a scar is not warranted.  

For the above reasons, the Board concludes the preponderance of the evidence is against an initial compensable evaluation for scar prior to May 2003 and an initial evaluation in excess of 10 percent as of May 2003.  The Board has considered the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against that part of the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-57.

E. Bilateral foot disorder

The Veteran's service-connected bilateral foot disorder is rated under DC 5276, which addresses flatfoot, also called pes planus.  He has been assigned a 10 percent rating from December 13, 1996, a 30 percent rating from February 20, 2004, and a 50 percent rating from November 21, 2014.  [The Board notes that the 50 percent rating for the bilateral foot disorder was granted in a January 2015 Supplemental Statement of the Case (SSOC).  This grant does not appear to have been effectuated by the AOJ, as the January 2015 rating decision, dated the same date as the SSOC and which addressed awards for increased ratings for IBS and sciatica, does not include the award of the 50 percent rating for the bilateral foot disorder, effective November 21, 2014.  The Board points this out so the AOJ can take further action to effectuate the grant, if such is in fact required.] 

Under DC 5276, a 10 percent rating is assigned when bilateral pes planus (flatfoot) is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned where bilateral pes planus is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned where bilateral pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2014).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent prior to October 29, 2001, that the evidence supports the grant of an initial evaluation of 30 percent, and no higher, as of October 29, 2001, and that the Veteran is at the maximum evaluation for pes planus as of November 21, 2014, and higher evaluation is not available.  Prior to October 29, 2001, there is a lack of credible evidence that the Veteran's pes planus met the criteria for a 30 percent rating.  The Veteran alleges that he had calluses as early as 1997; however, no medical professional reported that the Veteran had calluses prior to October 29, 2001, when examining his feet.  

As stated above, the Board finds that the Veteran's statements lack credibility and thus it is relying upon the clinical findings by medical professionals in determining whether the Veteran has the symptoms he alleges.  At an April 1998 VA examination, the examiner described the Veteran's feet as having a moderate pes planus deformity.  He stated that both feet were tender in the plantar portion of the arch, but specifically stated that the Veteran did not have calluses.  In a March 1999 VA treatment record, the examiner stated that there was "no gross deformity of the feet."  Upon VA examination in October 1999, the examiner stated that there was tenderness to palpation over the plantar fascia of both feet and that both feet appeared flat when standing.  While the examiner did not state that the Veteran did not have calluses, the Board finds that it is reasonable to conclude that had the examiner seen calluses when examining the Veteran's feet, he would have reported such.  The clinical findings establish that the Veteran's bilateral foot disorder was not severe with marked deformity, swelling on use, or had characteristic callosities.  June 2001 x-rays taken of the Veteran's feet showed "mild pes planus deformities."  While there are findings during this time period that the Veteran's feet were painful while examining the feet, such is contemplated by the 10 percent rating.

As of October 29, 2001, there is objective evidence by a medical professional that the Veteran's feet had mild callusing on the soles.  The Board finds that resolving reasonable doubt in favor of the Veteran, a 30 percent rating is warranted as of October 29, 2001, as the 10 percent rating does not contemplate calluses.  However, the preponderance of the evidence is against a finding that the Veteran has pronounced pes planus from October 29, 2001, to November 21, 2014.  For example, upon VA examination in September 2003, the examiner stated that both feet showed bilateral pes planus with normal Achilles alignment and without tenderness.  A 50 percent rating contemplates extreme tenderness.  A February 2004 private examination report shows that the examiner noted the Veteran had calluses on both feet, had marked inward tilt of the heels, bilaterally, and had abnormal pronation.  A March 2004 private record shows that orthotics were dispensed to the Veteran.  These two 2004 records show that the Veteran's pes planus was improved by orthopedic appliances and that this pes planus was not pronounced.  

A March 2007 private record shows that the examiner casted the Veteran for new orthotics because he thought the Veteran would benefit from updated ones, which is evidence that the Veteran's pes planus was improved by orthopedic appliances.  Upon VA examination in May 2008, the examiner described the Veteran's pes planus while he was standing as "very mild."  The Veteran had palpable arches in the full weightbearing position, and his arches reconstituted "very nicely" when standing up on his toes.  The examiner stated there was slight valgus alignment of the Achilles tendon, but no other gross misalignment of his feet.  There was some tenderness along the mid plantar arch on the right side, and there was no gross wear of his shoes.  These clinical findings are not indicative of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm.  The Veteran's bilateral foot disorder are not pronounced to warrant a 50 percent rating from October 2001 to November 2014. 

As of November 21, 2014, the Veteran has been granted a 50 percent rating, which is the maximum rating for bilateral pes planus, and a higher schedular rating is not available under this DC.  The Board finds that no other DC applies to the Veteran's service-connected disability, as his primary disability is pes planus, which is a disability that has its own DC.  The provisions of DC 5284 cannot apply to the Veteran's bilateral foot disorder, when the service-connected disability has its own DC.  Copeland v. McDonald, --- Vet. App. ---, ---, No. 14-0929, 2015 WL 3903356 at 3 (June 5, 2015) (holding that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy).

The Board has granted an earlier effective date for the award of the 30 percent rating.  Otherwise, the Board finds that the preponderance of the evidence is against the Veteran's claims for higher ratings during the appeal period, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-57.

F. IBS

The Veteran's service-connected IBS is rated under DC 7319 (irritable colon syndrome).  He has been assigned a 10 percent rating from June 20, 2000, and a 30 percent rating from November 7, 2014.

A 10 percent rating is warranted when there are moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating (maximum rating) is warranted when there are severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2014).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against evaluations in excess of those currently assigned by the AOJ.  Prior to November 2014, the Board finds that the evidence establishes IBS that is not severe.  For example, at the September 2003 VA examination, the Veteran reported that he had flare-ups about once every other month and that once every three months, he would get a bad attack that would last for days.  Such symptoms are not indicative of more or less constant abdominal distress.  His flare-ups are contemplated by the 10 percent rating both under the specific criteria, as he has abdominal distress, but it is not constant, and the provisions of 38 C.F.R. § 4.1.  The Veteran was seen by a private gastroenterologist in February 2005.  The examiner concluded that the Veteran's irritable bowel syndrome with foregut symptoms were "inactive and not enough [to] justify upper endoscopy."  Thus, this examiner did not think the Veteran's symptoms were severe enough to perform an endoscopy.  When the Veteran was examined again by VA in July 2005, the examiner made a specific finding that there had not been much of a change in the Veteran's symptoms since the 2003 examination.  The Veteran was reporting having an incapacitating episode from IBS about once a month.  

At the May 2008 VA examination, the Veteran alleged that he had abdominal pain and cramping before a bowel movement every three to four days and abdominal pain and cramping on a daily basis.  This is a disability that is evaluated based upon the symptoms a claimant reports he is experiencing.  While the description of these symptoms would seem to warrant a 30 percent rating, the Board accords the Veteran's statements significantly lessened probative value based upon its credibility determination described in detail above.  A medical professional has specifically stated that he believed the Veteran would "say and do what is needed to get his claim approved and increased."  As a result, the Board will not grant an increased rating based solely on the Veteran's description of his symptoms. 

The AOJ chose to grant the Veteran an increased rating for IBS to 30 percent as of November 7, 2014, which is the date of the most recent VA examination.  That is the maximum rating for this disability, and thus a higher schedular rating is not available.  The Board finds that there is no doubt to be resolved with respect to this claim for increase.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-57.

G. 
Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate for each of the Veteran's service-connected disabilities.  The Veteran's lumbar spine disorder and left shoulder joint disorder are manifested by signs and symptoms such as pain and lack of range of motion and his bilateral foot disorder is manifested by pain and discomfort, which impair his ability to stand, walk, and sit for extended periods, lift items, do household chores, and participate in recreational activities.  These signs and symptoms, and their resulting impairments, are contemplated by the rating schedule.  The DCs in the rating schedule corresponding to disabilities of the spine and the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5201 and 5235 to 5242 (2014).  The bilateral foot disorder DC provides disability ratings on the basis of the severity of the Veteran's pes planus.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's musculoskeletal disability picture involving his spine, left shoulder, and bilateral feet, which are manifested by impairment in standing, sitting, and walking for long periods and his inability to lift objects above his shoulder level.  While the Veteran uses a cane and a back brace, the use of these devices is a consequence of the symptoms of pain, stiffness, aching, weakness, fatigability, and lack of endurance, which are fully contemplated by the general rating formula and 38 C.F.R. §§ 4.40 and 4.45 (2014).  For example, the Veteran uses a cane because of his back pain and weakness.  The same can be said of the back brace.  Using a cane and a back brace are not symptoms, but, instead, are objects that one uses when experiencing symptoms.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disorder, left shoulder joint disorder, and bilateral foot disorder because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, referral for assignment of an extraschedular evaluation for any of these disabilities is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

As to the Veteran's sciatica of the right lower extremity, his symptoms of numbness and weakness are contemplated by the rating criteria, which specifically address a lack of sensation.  As to the scar on the left shoulder, his symptoms of pain are specifically contemplated by the rating criteria.  Lastly, as to the Veteran's symptoms of IBS including constipation, diarrhea, and abdominal distress, such symptoms are contemplated by the rating criteria.  There is nothing exceptional or unusual about the Veteran's sciatica, left shoulder scar, and IBS because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extraschedular evaluation for any of these disabilities is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. 337.

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for a lumbar spine disorder, sciatica of the right lower extremity, left shoulder joint disorder, residual scar on the left shoulder, a bilateral foot disorder, and IBS.  As explained above, the Veteran's credible symptoms involving these disabilities are contemplated by the rating criteria.  Referral for consideration of an extraschedular rating is therefore not warranted on a collective basis.



ORDER

For the rating period prior to April 22, 2008, entitlement to an evaluation in excess of 20 percent for lumbar spine disorder is denied.  

For the rating period beginning April 22, 2008, entitlement to an evaluation of 40 percent, and no higher, for lumbar spine disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

For the rating period beginning December 13, 1996, to November 20, 2014, entitlement to an initial 10 percent evaluation for sciatica of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  

For the rating period beginning November 21, 2014, entitlement to an initial evaluation in excess of 20 percent for sciatica of the right lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for left shoulder joint disorder prior to March 2, 1999 and in excess of 20 percent thereafter is denied.

Entitlement to a compensable evaluation for residual scar on the left shoulder prior to May 20, 2003, and in excess of 10 percent thereafter is denied.  

For the rating period prior to October 29, 2001, entitlement to an initial evaluation in excess of 10 percent for bilateral foot disorder is denied.  

For the rating period from October 29, 2001, to November 20, 2014, entitlement to an initial evaluation of 30 percent, and no higher, for bilateral foot disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

For the rating period beginning November 21, 2014, entitlement to an initial evaluation in excess of 50 percent for bilateral foot disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent for IBS prior to November 7, 2014, and in excess of 30 percent thereafter is denied.  


REMAND

The Board finds that additional development is warranted in connection with the claim of entitlement to service connection for GERD.  Specifically, the examiner who conducted the November 2014 examination was asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was aggravated beyond the normal course of the condition by his service-connected PTSD.  The examiner concluded that it was less likely as not that the Veteran's GERD was aggravated by PTSD, and his rationale was, "No aggravation of GERD beyond the normal course of the condition by his service-connected PTSD is identified or documented medically."  However, there has been medical documentation of a possible relationship between the Veteran's gastrointestinal symptoms and PTSD.  For example, in a March 2000 VA treatment record, the examiner noted the Veteran complained of increased gastrointestinal distress, which the examiner noted seemed to date from about the time the Veteran increased his dosage of sertraline (a medication taken in connection with the Veteran's PTSD).  In an April 2000 VA treatment record, that same examiner noted the possibility that there was a relationship between the increase in medication and the Veteran's gastrointestinal symptoms.  The examiner recommended that the Veteran undergo a Helicobacter pylori serology test based on his past medical history.  

A May 2000 VA treatment record shows that the Veteran had a positive Helicobacter test.  In June 2001, the VA examiner noted that since the Veteran was treated for the positive Helicobacter test that his gastrointestinal symptoms had improved.  In a May 2008 VA examination report, the examiner made a positive finding that the Veteran's PTSD exacerbated his GERD, but was unable to state the baseline function without resorting to speculation.  Thus, there is medical documentation of a possible relationship between the Veteran's GERD and PTSD, and it appears that the November 2014 VA examiner did not have an opportunity to review this evidence before making his determination that there was no evidence of such a relationship.  The Board finds that an addendum opinion is warranted to address this issue.

The Veteran's claims of entitlement to service connection for a lung disorder and entitlement to a TDIU are inextricably intertwined with the claim for service connection for GERD.  Additionally, the claim involving TDIU should be readjudicated based on the Board's awards of increased ratings in this decision.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the VA examiner who conducted the November 2014 VA examination in connection with the Veteran's claim for GERD and request that he provide an addendum opinion.  The examiner is informed of the following facts:

* The Veteran is claiming he developed GERD as a result of PTSD. 

* In the November 2014 VA examination report, you concluded that it was less likely as not that the Veteran's GERD was aggravated by PTSD, and the rationale was, "No aggravation of GERD beyond the normal course of the condition by his service-connected PTSD is identified or documented medically."  

* However, there has been medical documentation of a possible relationship between the Veteran's gastrointestinal symptoms and PTSD.  For example, in a March 2000 VA treatment record, the examiner noted the Veteran complained of increased gastrointestinal distress, which the examiner noted seemed to date from about the time the Veteran went up to 100 mg/day of sertraline (a medication taken in connection with the Veteran's PTSD).  

* In an April 2000 VA treatment record, that same examiner noted the possibility that there was a relationship between the increase in medication and the Veteran's gastrointestinal symptoms.  The examiner recommended that the Veteran undergo a Helicobacter pylori serology test based on his past medical history.  

* A May 2000 VA treatment record shows that the Veteran had a positive Helicobacter test.  In June 2001, the VA examiner noted that since the Veteran was treated for the positive Helicobacter test that his gastrointestinal symptoms had improved.  

* In a May 2008 VA examination report, the examiner made a positive finding that the Veteran's PTSD exacerbated his GERD, but was unable to state the baseline function without resorting to speculation.  

* Thus, there is medical documentation of a possible relationship between the Veteran's GERD and PTSD, and the Board is requesting an addendum opinion to address this issue.

(a) In reviewing the record again, including the facts laid out above, is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD is causally related to his service-connected PTSD.

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or greater) that the Veteran's GERD was aggravated beyond the normal course of the condition by his service-connected PTSD.  

A complete rationale is requested.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the November 2014 VA examiner is not available, then forward the Veteran's claims file to an appropriate clinician for a review of the record and medical opinion.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of (i) entitlement to service connection for GERD; (ii) entitlement to service connection for a lung disorder, to include as secondary to GERD; and (iii) entitlement to TDIU prior to May 20, 2003.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


